Order entered June 6, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00215-CV

                                    RUTH TORRES, Appellant

                                                    V.

 THE CONTINENTAL APARTMENTS, ALL CITIES TOWING INC., CITY VEHICLE
                     STORAGE INC., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-03695-D

                                              ORDER
        The reporter’s record in this appeal is overdue. By letter dated May 25, 2018, we

informed appellant that we had received notice from the court reporter that the record had not

been filed because it had not been requested. We directed appellant to file, within ten days,

written verification she had requested the record and had paid or made arrangements to pay for

the record or had been found entitled to proceed without payment of costs. Appellant complied,

filing a notice with attachments showing she had requested the record and is unable to pay costs.

Accordingly, we ORDER Coral L. Wahlen, Official Court Reporter of County Court at Law No.

4, to file the record no later than July 6, 2018.
           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wahlen and the

parties.




                                                    /s/    DAVID EVANS
                                                           JUSTICE